DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 9 and  20 are   objected to because of the following informalities:  
Claims 9 and  20 recite the abbreviations ATRP, CRP, RAFT, TEMPO and LRP in the claim limitations. It is recommended to use non-abbreviated form of a term in the claim language for clarification purpose.   
Claims 9 and  20 recite “of combinations thereof”, which appears to be “or combinations thereof”. 
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and  7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  2, 6, 8-12, 14, 15 and 18-21  of U.S. Patent No.9783628. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patented claims are directed to  the same star molecule  and a composition comprising the same amount of star macromolecule of same molecular weight exhibiting the same dynamic viscosity, shear-thinning value, etc., as instantly claimed, wherein the patented claims further specifies the formula of the star macromolecule which fully anticipate or render  the instant claimed composition, the star macromolecule with at least three types of arms as well as the relative length of the arms obvious.
Claims  1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and  14-19  of U.S. Patent No.10654960. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patented claims are directed to the same star molecule  and a composition comprising the same amount of star macromolecule of same molecular weight exhibiting the same dynamic viscosity, shear-thinning value, etc., as instantly claimed, wherein the patented claims further specifies the formula of the star molecule which fully anticipate or render  the instant claimed composition, the star macromolecule with at least three types of arms as well as the relative length of the arms obvious. 

Allowable Subject Matter
Claims 1-20  would be allowable provided a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)  is timely filed to overcome nonstatutory double patenting  rejection,  and claims 9 and 20 rewritten or amended to overcome the objection,  set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
US2011/0112267A1 (Jakubowski) is the closest prior art of record.
Jakubowski teaches a mikto star macromolecule having 5 or more arms, each arm comprises one or more (co)polymer segments, wherein at least one arm comprises an outer/distal (to the core) hydrophobic polymeric segment and an inner hydrophilic polymeric segment, and at least one arm comprises hydrophilic polymeric segment.  Jakubowski fails to teach the  instantly claimed arm with hydrophilic inner polymeric segment and hydroxyl-containing distal polymeric segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768